Citation Nr: 0201440	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-11 313	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation of lumbosacral strain 
and postoperative residuals of lumbar fusion for spondylosis 
and spondylolisthesis, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1968.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In April 2001 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's lumbosacral back disability is manifested 
primarily by marked limitation of forward flexion, muscle 
spasm and X-ray evidence of multiple level degenerative 
changes and spondylosis status post lumbar fusion; there is 
no evidence of absent ankle jerk or pronounced intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain and postoperative residuals of lumbar 
fusion for spondylosis and spondylolisthesis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his low back disability. 

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law in 
correspondence sent to him in May 2001, and that he has been 
sent correspondence and information concerning evidence 
needed to support his claim.  In a May 2001 response, the 
veteran indicated that he understood the RO's letter and that 
he had no knowledge of other evidence that the VA could 
obtain.  There is no indication that there is any additional 
evidence that could be obtained that would be useful in 
substantiating this claim.

Factual Background

In a June 1968 rating decision, the veteran was granted 
service connection for a lumbosacral strain at a 10 percent 
rating.  An October 1975 rating decision increased his 
disability rating to 20 percent.  The veteran was granted a 
40 percent rating for his low back disability in a November 
1994 rating decision.  In April 1999, he submitted a claim 
for an increased evaluation for his low back disability.

The veteran's claim for an increased rating was received in 
April 1999.

VA treatment records, dating from January 1998 to June 1999, 
show that the veteran was routinely seen on several occasions 
with a pertinent history of low back pain.  April and July 
1998, as well as a January 1999 progress notes indicate that 
examination of his spine revealed no tenderness or deformity 
and straight leg raising was painless.  During a June 1999 
appointment, the veteran complained of back pain interfering 
with his sleep.

During his July 1999 VA orthopedic examination, the veteran 
complained of pain, weakness, tenderness, fatigability and a 
lack of endurance in the spine.  He reported flare-ups of 10 
minutes' duration, occurring every other day.  Standing, 
lifting and prolonged sitting precipitated his symptoms.  He 
used Tylenol and shifted his weight to alleviate his 
symptoms.  He did not use a crutch, brace or cane.  
Examination revealed positive bilateral straight-leg raising.  
There was pain on palpation and paravertebral muscle spasm in 
the lumbar area.  Forward flexion of the back elicited pain 
at 30 degrees.  There were no fixed postural abnormalities 
and no neurological abnormalities.  Accompanying X-ray 
studies of the lumbar spine showed degenerative changes with 
subluxation of the L5 vertebra and significant sclerotic 
changes at the L3-S1 vertebral levels, and degenerative 
marked bony spur formation throughout the lumbar spine to a 
mild degree.  The diagnosis included lumbar 
spondylolisthesis, status post-lumbar fusion.  It was opined 
that the veteran had moderate functional loss due to pain and 
decreased range of motion of the lumbar spine.

Alain F. Cracco, M.D., in an August 2000 evaluation, notes 
the veteran's inservice injury and subsequent treatment.  The 
veteran complained of low back discomfort.  He was able to 
tolerate sitting or standing only 15 to 20 minutes and had to 
change positions constantly.  He was able to walk three 
blocks, limited by progressive back pain.  His pain radiated 
down his left leg.  He denied any difficulty when coughing or 
sneezing, and denied gastrointestinal or genitourinary 
difficulty associated with his back.  Examination showed that 
the veteran stood with a forward flexion attributable to his 
L4 fusion to the sacrum.  Low back extension was to 15 
degrees, flexion was limited to 30 degrees.  Pain was 
experienced on extension and pain on lateral bending.  No 
paravertebral muscle spasm could be demonstrated, but there 
was diffuse tightness evident.  Straight leg raising was 
negative except for back referred pain.  Deep tendon reflexes 
were bilaterally equal but hypoactive.  X-ray studies 
demonstrated fusion to the sacrum and degenerative changes at 
L3-L4.  The diagnosis was status post lumbar fusion from L4 
to the sacrum, multiple level spondylosis, more pronounced at 
L3-4.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's low back disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 40 percent rating is warranted where there is severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  This is the maximum 
rating provided under Diagnostic Code 5295.

In this case, the Board finds that, although the veteran has 
limitation of motion there remains no evidence of a loss of 
lateral motion, listing of the veteran's whole spine, 
abnormal mobility with forced motion or a positive 
Goldthwaite's sign.  Moreover, while there was evidence of 
paraspinal muscle spasm during the July 1999 VA examination 
and X-ray evidence of significant degenerative disc disease 
in July 1999 and August 2000, the July 1999 VA examiner 
opined that the veteran had only moderate functional loss due 
to his pain and decreased range of motion.  Furthermore, in 
August 2000, the veteran's private physician found no muscle 
spasm and straight leg raising was negative.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 40 percent for his lumbosacral 
disability.  38 C.F.R. § 4.7.  

The veteran's low back disability could also be evaluated 
under Code 5292, limitation of motion of the lumbar spine 
which provides a maximum 40 percent rating when the 
limitation is severe.  However, evaluation under this code 
would not afford the veteran a higher rating than 40 percent.  
Therefore, the Board finds that the veteran's disability is 
more appropriately rated under Code 5295.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 40 percent.  However, 
there is no evidence of vertebral fracture, Diagnostic Code 
5285, or ankylosis, Diagnostic Codes 5286 and 5289.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Diagnostic Code 5293, provides a 60 percent rating when there 
is pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

Although the veteran has submitted a private August 2000 
evaluation of his low back which indicated some referred back 
pain on straight leg raising testing and bilateral hypoactive 
deep tendon reflexes, there was no evidence of unequal or 
absent reflexes or of other neurological findings indicative 
of pronounced intervertebral syndrome.  Further, there was no 
demonstrable muscle spasm at the August 2000 evaluation.  
Although the August 2000 evaluation indicates some 
neurological findings, the earlier July 1999 examination 
specifically noted no neurological abnormalities and VA 
treatment records show straight leg raising tests were 
accomplished without evidence of pain.  Accordingly, the 
Board finds that the veteran's disability is most 
appropriately rated under the provisions of Code 5295.  Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The July 1999 VA examiner noted the veteran's stated history 
of flare-ups occurring every other day and opined that the 
veteran had moderate functional loss due to his pain and 
decreased range of motion.  The Board has considered the 
veteran's painful motion in reaching a conclusion that he is 
not entitled to an evaluation in excess of the maximal 40 
percent rating under the provisions of Diagnostic Code 5295, 
as there remains no evidence of loss of lateral motion or any 
abnormal mobility with forced motion.  Moreover, as noted 
above, the evidence fails to indicate neurological 
symptomatology that would warrant a 60 percent under 
Diagnostic Code 5293.  For the above stated reasons, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 40 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  

In addition, the Board finds that an extraschedular rating is 
not warranted in this case.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence of hospitalization as the result of his 
lumbosacral back disability or that he is unemployable due 
only to his lumbosacral strain and postoperative residuals of 
lumbar fusion for spondylosis and spondylolisthesis.  


ORDER

Entitlement to an increased rating for lumbosacral strain and 
postoperative residuals of lumbar fusion for spondylosis and 
spondylolisthesis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

